Citation Nr: 1509852	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-10 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and sleep disturbance.

3.  Entitlement to service connection for thyroid cancer, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypothyroidism, to include as due to herbicide exposure and/or secondary to thyroid cancer.

5.  Entitlement to service connection for vocal cord damage, to include as secondary to thyroid cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).     

A claim of service connection for tinnitus has been raised by the medical evidence of record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The claims for acquired psychiatric disorder, thyroid cancer, vocal cord damage, and hypothyroidism are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Left ear hearing loss is due to the Veteran's period of active military service.




CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for left ear hearing loss, which represents a complete grant of the benefits sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

 Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some 'chronic diseases,' such as other organic diseases of the nervous system, to include sensorineural hearing loss, presumptive service connection is available.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110 , 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993). 

The Veteran is claiming entitlement to service connection for left hearing loss.  Specifically, he contends the condition is the result of hazardous noise exposure from rocket attacks, helicopter noise, and gunfire while serving in the Republic of Vietnam (RVN).      

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted. 38 C.F.R. § 3.102. 

The Veteran's personnel records confirm he served in RVN from January 1968 to August 1969 with the Admin Company Special Troops, stationed at Long Binh Army Base.  He served during the Vietnam Counteroffensive Phases III through V and the Tet Counteroffensive.  For his service he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal, among others.  It is more than likely that the Veteran was exposed to rocket attacks, helicopter noise, and gunfire during such service.   

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  

When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a).  The Veteran served in a war zone and acoustic trauma is conceded.

His service treatment records show a shift in puretone thresholds from enlistment examination in August 1966 (converted to International Standards Organization (ISO)-American National Standards Institute (ANSI) as this is dated prior to November 1, 1967) to separation examination in August 1969.  Post-service, the Veteran has been diagnosed with left ear hearing loss for VA compensation purposes.  Private audiogram dated in November 2007 reveals pure tone thresholds, in decibels, as follows: 55 at 500 Hertz; 50 at 1000 Hertz; 45 at 2000 Hertz; 50 at 3000 Hertz; and 60 at 4000 Hertz.  VA audiologist in September 2009 diagnosed the Veteran with mild to profound mixed hearing loss.  Speech discrimination was 40 percent at 70 decibels and 92 percent at 94 decibels.  The audiologist opined based on the Veteran's report of military noise exposure (rocket attacks, helicopter noise, and gunfire) and the configuration of the hearing loss, it was at least as likely as not caused by or a result of military noise exposure. There are no opinions to the contrary.  

Moreover, hearing loss is the type of medical problem that is within the Veteran's ability to observe on his own, both during and after service.  Thus, while the Veteran's statements of in-service noise exposure are competent, so, too, are his statements that he has had left ear hearing loss following that noise exposure.  Further, he is also credible in his report of suffering left ear hearing loss since his discharge from service.  The Board has no reason to doubt the credibility of his statements, especially since his assertions of loud noises from rocket attacks, helicopter noise, and gunfire are consistent with the circumstances, conditions, and hardships of his service.  

As noise exposure is conceded and service treatment records show fluctuating hearing thresholds in service and the Veteran has current left ear hearing loss opined to be related to service, the Board finds that the evidence is at least in equipoise in showing that the Veteran's left ear hearing loss is related to events of his active service. 

Resolving any doubt in the Veteran's favor, service connection for left ear hearing loss is warranted. 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left ear hearing loss is granted. 


REMAND

The Veteran also claims entitlement to service connection for an acquired pscychiatric disorder (including PTSD, bipolar disorder, and sleep disturbance), thyroid cancer, vocal cord damage, and hypothyroidism.  A preliminary review of the record reveals the matters are not ready for appellate disposition.

The Veteran claims that his thyroid cancer and hyperthyroidism are related to his exposure to herbicides in the RVN.  He claims that his vocal cord damage, and alternatively hypothyroidism, are secondary to thyroid cancer.  Though the Veteran served in Vietnam and is presumed to have been exposed to herbicides during such service, the Veteran's specific type of cancer, as well as hypothyroidism, is not among the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  However, the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  See Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  

For these reasons, the Board finds that prior to considering the merits of the Veteran's claims, he must be afforded a VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

With regard to the claim for acquired psychiatric disorder (including PTSD, bipolar disorder, and sleep disturbance), the Veteran asserts the condition is the result of being subjected to incoming rocket and mortar attacks while stationed at Long Binh Army Base in RVN from January 1968 to August 1969.  Such stressors are conceded based on the circumstances of the Veteran's service.  VA treatment records confirm the Veteran has been diagnosed with bipolar disorder, depression, and insomnia.  Treatment note dated in May 2009 reveals the Veteran had PTSD symptoms, which included serving in a combat zone in RVN, hyperstartle response, and occasional intrusive thoughts and flashbacks.  He has not been afforded a VA examination in connection with the claim.  Such must be accomplished upon Remand.  Id.

Updated records of any subsequent treatment the Veteran has received for the claimed conditions since April 2012 (last VA outpatient records from VA Medical Center Mountain Home associated with the virtual record) are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated (since April 2012) VA clinical records of all evaluations and treatment the Veteran received for the claimed conditions.  All requests for records and their responses must be associated with the claims folder.

2.  After the development above has been completed, schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's thyroid cancer and hypothyroidism.  After review of medical records of treatment of the Veteran's thyroid cancer and hypothyroidism and applicable medical literature regarding herbicide exposure, the examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's thyroid cancer and/or hypothyroidism  is related to the Veteran's active military service, to include presumed exposure to herbicides in Vietnam?  The examiner must alternatively address whether it is at least as likely as not that the Veteran's vocal cord damage is proximately due, the result of, or aggravated by (beyond the natural progression of the disease) the Veteran's thyroid cancer.  If the examiner determines that hypothyroidism is not due to herbicide exposure, the examiner must state whether it is at least as likely as not that the Veteran's hypothyroidism is proximately due, the result of, or aggravated by (beyond the natural progression of the disease) the Veteran's thyroid cancer.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

 A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 
If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why such an opinion cannot be provided.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed acquired psychiatric disorder.  The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that an acquired psychiatric disorder, including PTSD, bipolar disorder, and sleep disturbance, is related to the Veteran's active military service, to include being subjected to rocket and mortar attacks while stationed at Long Binh Army Base in RVN from January 1968 to August 1969?  The examiner is notified that these stressors are conceded based on the circumstances of the Veteran's service.  

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 
If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why such an opinion cannot be provided.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


